
	

114 HR 4021 IH: Enhancing Education Through Technology Act of 2015
U.S. House of Representatives
2015-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4021
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2015
			Ms. Wilson of Florida introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To award grants to encourage State educational agencies, local educational agencies, and schools to
			 utilize technology to improve student achievement and college and career
			 readiness, the skills of teachers and school leaders, and the efficiency
			 and productivity of education systems at all levels.
	
	
 1.Short titleThis Act may be cited as the Enhancing Education Through Technology Act of 2015. 2.Achievement through technology and innovation (a)In generalPart D of title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6751 et seq.) is amended to read as follows:
				
					DAchievement through technology and innovation
 2401.PurposesThe purposes of this part are— (1)to improve the achievement, academic growth, and college and career readiness of students who have developed the ability to think critically, apply knowledge to solve complex problems, work collaboratively, communicate effectively, be self-directed, and be responsible digital citizens;
 (2)to ensure all students have access to personalized, rigorous, and engaging digital learning experiences;
 (3)to ensure that educators have the knowledge and skills needed to develop and implement digital content and authentic learning experiences, use technology effectively in order to personalize and enhance learning, strengthen instruction, and effectively deliver and utilize assessments to measure and analyze student outcomes to support student success;
 (4)to ensure that administrators have the leadership, management, knowledge, and skills to design, develop, implement, and sustain a school or local educational agencywide digital age learning environment that promotes a shared vision of purposeful change among stakeholders and maximizes the use of digital age resources to meet and exceed learning goals and support effective instructional practice;
 (5)to ensure that educators and administrators develop effective media and data literacy skills so that they can continuously curate, analyze, communicate multiple types of data to inform instruction, and personalize student learning;
 (6)to ensure that students in rural, remote, and underserved areas have the resources to take advantage of high-quality digital learning experiences;
 (7)to improve the efficiency and productivity of education through technology; (8)to ensure that students have increased access to dual and concurrent enrollment opportunities, career and technical courses, and programs leading to an industry recognized credential; and
 (9)to ensure that State educational agencies, local educational agencies, elementary schools, and secondary schools have the technological capacity, infrastructure, and technical support necessary to meet purposes described in paragraphs (1) through (7).
 2402.E-rate restrictionFunds awarded under this part to a State may be used to address the networking needs of an entity that is eligible to receive support under the E-rate program, except that such funds may not be duplicative of support received by the entity under the E-rate program.
 2403.DefinitionsIn this part: (1)Digital learningThe term digital learning means any instructional practice that effectively uses technology to strengthen a student’s learning experience and encompasses a wide spectrum of tools and practices, including—
 (A)interactive learning resources that engage students in academic content; (B)access to online databases and other primary source documents;
 (C)the use of data, data analytics, and information to personalize learning and provide targeted supplementary instruction;
 (D)student collaboration with content experts and peers; (E)online and computer-based assessments;
 (F)digital content, adaptive, and simulation software or courseware; (G)online courses, online instruction, or digital learning platforms;
 (H)mobile and wireless technologies for learning in school and at home; (I)learning environments that allow for rich collaboration and communication;
 (J)authentic audiences for learning in a relevant, real world experience; (K)teacher participation in virtual professional communities of practice;
 (L)hybrid or blended learning, which occurs under direct instructor supervision at a school or other location away from home and, at least in part, through online delivery of instruction with some element of student control over time, place, path, or pace; and
 (M)access to online course opportunities for students in rural or remote areas. (2)Eligible technologyThe term eligible technology means modern information, computer, and communication technology hardware, software, services, or tools, including computer or mobile hardware devices and other computer and communications hardware, software applications, systems and platforms, and digital and online content, courseware, and online instruction and other online services and supports.
 (3)E-rate programThe term E-rate program means the Schools and Libraries Universal Service Support Mechanism established under section 254(h)(1)(B) of the Communications Act of 1934 (47 U.S.C. 254(h)(1)(B)).
 (4)Professional learningThe term professional learning is a process of continuous improvement for teachers and school leaders that improves educator knowledge, skills, and practice toward the goal of increased student achievement and—
 (A)is intensive, ongoing, connected to practice, and virtual or on-site where allowable; (B)is focused on student learning and addresses the teaching of specific curriculum content;
 (C)is aligned with school improvement priorities, goals of the school and local educational agency, and the individual needs of the educator;
 (D)is designed to help school leaders provide and promote leadership in the use of educational technology to ensure a digital age learning environment; and
 (E)builds strong working relationships among teachers and school leaders that— (i)may be built around active professional communities of learning;
 (ii)may contain on-demand components, such as instructional videos, training documents, or learning modules; and
 (iii)may involve the use of in-service technology coaches. (5)School leaderThe term school leader means a principal, assistant principal, or other individual who is—
 (A)an employee or officer of an elementary school or secondary school, local educational agency, or other entity operating the elementary school or secondary school; and
 (B)responsible for the daily instructional leadership and managerial operations in the building of the elementary school or secondary school.
 (6)Student digital literacyThe term student digital literacy means student knowledge and skills in using contemporary information, communication, and learning technologies in a manner necessary for successful employment, lifelong learning, and citizenship in the knowledge-based, digital, and global 21st century, including, at a minimum, the ability to—
 (A)effectively communicate and collaborate; (B)analyze and solve problems;
 (C)access, evaluate, manage, and create information and otherwise gain information literacy; (D)demonstrate creative thinking, construct knowledge, and develop innovative products and processes;
 (E)understand and use technology systems, including applications, and troubleshoot systems and applications; and
 (F)carry out the activities described in subparagraphs (A) through (D) in a safe and ethical manner. (7)Technology readiness surveyThe term technology readiness survey means a survey completed by a local educational agency that provides standardized information comparable to the information collected through the survey administered under the Race to the Top Assessment program under section 14006 of division A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) on the quantity and types of technology infrastructure and access available to the students served by the local educational agency, including computer devices, Internet connectivity, operating systems, related network infrastructure, data systems, and—
 (A)requiring— (i)an internal review of the degree to which instruction, additional student support, and professional learning is delivered in digital formats, media, and platforms and is available to students and educators at any time;
 (ii)an internal review of the ability of educators to use assessments and other student data to personalize and strengthen instruction and identify professional learning needs and priorities; and
 (iii)any other information required by the State educational agency serving the local educational agency;
 (B)may include an assessment of local community needs to ensure students have adequate online access and access to devices for school-related work during out-of-school time; and
 (C)may include a security assessment to ensure that necessary security controls are integrated into the design, management, and oversight of the State or local education agency’s computer network, with proper documentation and gap analysis between policy, procedures, and current practice.
 (8)Universal design for learningThe term universal design for learning has the meaning given the term in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003).
							2404.Technology grants program authorized
 (a)In generalFrom the amounts appropriated under section 2409, the Secretary shall award State grants for technology readiness and access (in this part referred to as grants) to State educational agencies to strengthen State and local technological infrastructure and professional learning that supports digital learning through State activities under section 2406(c) and local activities under section 2407(c).
							(b)Grants to State educational agencies
 (1)ReservationsFrom the amounts appropriated under section 2409 for any fiscal year, the Secretary shall reserve— (A)three-fourths of 1 percent for the Secretary of the Interior to provide assistance under this part for schools operated or funded by the Bureau of Indian Education; and
 (B)1 percent to provide assistance under this part to the outlying areas. (2)Grant allotmentsFrom the amounts appropriated under section 2409 for any fiscal year and remaining after the Secretary makes reservations under paragraph (1), the Secretary shall make a grant for the fiscal year to each State educational agency with an approved application under section 2405 in an amount that bears the same relationship to such remainder as the amount the State educational agency received under part A of title I for such year bears to the amount all State educational agencies with an approved application under section 2405 received under such part for such year.
 (c)MinimumThe amount of a grant to a State educational agency under subsection (b)(2) for a fiscal year shall not be less than one-half of 1 percent of the total amount made available for grants to all State educational agencies under such subsection for such year.
 (d)Reallotment of unused fundsIf any State educational agency does not apply for a grant under section 2405 for a fiscal year, or does not use the State educational agency's entire grant allotment under subsection (b)(2) for such year, the Secretary shall reallot the amount of the State educational agency’s grant, or the unused portion of the grant allotment, to the remaining State educational agencies that use their entire grant amounts under subsection (b)(2) for such year.
							(e)Matching funds
 (1)In generalA State educational agency that receives a grant under subsection (b)(2) shall provide matching funds, from non-Federal sources, in an amount equal to 10 percent of the amount of grant funds provided to the State educational agency to carry out the activities supported by the grant. Such matching funds may be provided in cash or in-kind, except that any such in-kind contributions shall be provided for the purpose of supporting the State educational agency’s activities under section 2406(c).
 (2)WaiverThe Secretary may waive the matching requirement under paragraph (1) for a State educational agency that demonstrates that such requirement imposes an undue financial hardship on the State educational agency.
								2405.State applications
 (a)ApplicationTo receive a grant under section 2404(b)(2), a State educational agency shall submit to the Secretary an application at such time and in such manner as the Secretary may require and containing the information described in subsection (b).
 (b)ContentsEach application submitted under subsection (a) shall include the following: (1)A description of how the State educational agency will meet the following goals:
 (A)Use technology to ensure all students achieve college and career readiness and student digital literacy, including by providing high-quality education opportunities to economically or geographically isolated student populations.
 (B)Provide educators with the professional learning, tools, devices, content, and resources to— (i)personalize learning to increase student digital literacy; and
 (ii)develop and use high-quality assessments consistent with the principles of universal design for learning.
 (C)Ensure administrators and school leaders have the flexibility and capacity to develop and manage systems to carry out activities described in subparagraphs (A) and (B).
 (D)Enable local educational agencies to build the technological capacity and infrastructure (including through local purchasing of eligible technology), necessary for the full implementation of online assessments for all students (including students who are children with disabilities and children who are limited English proficient).
 (2)A description of the technology readiness in the State, as determined by local educational agency responses to the technology readiness survey.
 (3)A description of the plan for the State educational agency to support each local educational agency in meeting the goals described in section 2407(b)(1) not later than 3 years after the local educational agency completes the technology readiness survey by addressing the readiness gaps identified in such survey.
 (4)A description of the State’s process for the vetting, adoption, acquisition, distribution, and use of content.
 (5)A description of how the State educational agency will ensure that the State educational agency's data systems and eligible technology are interoperable.
 (6)An assurance that the State educational agency will consider making content widely available through open educational resources when making purchasing decisions with funds received under this part.
 (7)A description of the State’s student digital literacy standards and the technology standards for teachers and administrators, and an assurance that the State’s student digital literacy standards meet the requirements of section 2403(5).
 (8)An assurance that subgrant awards under section 2407 will be carried out by the State educational agency staff with responsibility for leadership, coordination, and implementation of instructional and other classroom technologies.
 (9)A description of how the State educational agency will award subgrants to local educational agencies under section 2407.
 (10)A description of the process, activities, and performance measures that the State educational agency will use to evaluate the impact and effectiveness of the grant and subgrant funds awarded under this part across the State and in each local educational agency.
 (11)A description of how the State educational agency will, in providing technical and other assistance to local educational agencies, give priority to the local educational agencies proposing to target services to—
 (A)students in schools in need of improvement and persistently low-achieving schools; (B)schools with a high percentage of students who are eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.); and
 (C)schools that meet the census definition of rural. (12)A description of how the State educational agency consulted with local educational agencies in the development of the State educational agency’s application under this subsection.
 (13)An assurance that the State educational agency will provide matching funds as required under section 2404(e).
 (14)A description of how the State educational agency will ensure that funds received under this part do not duplicate support received under the E-rate program.
 (15)An assurance that the State educational agency will protect the privacy and safety of students and teachers, consistent with requirements of section 444 of the General Education Provisions Act (20 U.S.C. 1232g) (commonly known as the Family Educational Rights and Privacy Act of 1974), the Children’s Online Privacy Protection Act of 1998 (15 U.S.C. 6501 et seq.), and section 445 of the General Education Provisions Act (20 U.S.C. 1232h).
								2406.State use of grant funds
 (a)Reservation for subgrants To support technology infrastructureEach State educational agency that receives a grant under section 2404(b)(2) shall expend not less than 90 percent of the grant amount for each fiscal year to award subgrants to local educational agencies in accordance with section 2407.
							(b)Reservation for State activities
 (1)In generalA State educational agency shall reserve not more than 10 percent of the grant received under section 2404(b)(2) for the State activities described in subsection (c).
								(2)Grant administration
 (A)In generalSubject to subparagraph (B), of the amount reserved by a State educational agency under paragraph (1), the State educational agency may reserve for the administration of the grant under this part not more than—
 (i)1 percent in the case of a State educational agency awarding subgrants under section 2407(a)(1); or (ii)3 percent in the case of a State educational agency awarding subgrants under section 2407(a)(2).
 (B)Special ruleNotwithstanding subparagraph (A), a State educational agency that forms a State purchasing consortium under subsection (d)—
 (i)may reserve an additional 1 percent to carry out the activities described in subsection (d)(1); and (ii)may reserve amounts in addition to the percentage described in clause (i) if the State purchasing consortium receives direct approval from the local educational agencies receiving subgrants under section 2407(a) from the State educational agency prior to reserving more than the additional percentage authorized under clause (i).
 (c)State activitiesA State educational agency shall use funds described in subsection (b) to carry out each of the following:
 (1)Except for the awarding of subgrants in accordance with section 2407, activities described in the State educational agency’s application under section 2405(b).
 (2)Providing technical assistance to local educational agencies to— (A)identify and address technology readiness needs;
 (B)redesign curriculum and instruction, improve educational productivity, and deliver computer-based and online assessment;
 (C)use technology, consistent with the principles of universal design for learning, to support the learning needs of all students, including students who are children with disabilities and children who are limited English proficient;
 (D)build capacity for principals and local educational agency administrators to support teachers with data literacy and in infusing digital tools to empower teaching and personalize learning;
 (E)promote data literacy and transparency in the collection, analysis, and utilization of student data; and
 (F)identify expectations and standards for third-party vendors that have access to, store, or provide analytics on student data.
 (3)Developing or utilizing research-based or innovative strategies for the delivery of specialized or rigorous academic courses and curricula through the use of technology, including digital learning technologies and assistive technology.
 (4)Integrating and coordinating activities under this part with other educational resources and programs across the State.
 (5)Disseminating information, including making publicly available on the website of the State educational agency, promising practices to improve technology instruction, and acquiring and implementing technology tools and applications.
 (6)Ensuring that teachers, paraprofessionals, library and media personnel, specialized instructional support personnel, and administrators possess the knowledge and skills to use technology to meet the goals described in section 2405(b)(1).
 (7)Coordinating with teacher, principal, and school leader preparation programs to ensure that preservice teachers, principals, and school leaders have the skills to implement digital learning programs effectively.
 (8)Supporting schools that meet the census definition of rural to bring high-quality digital learning opportunities to rural and remote areas.
								(d)Purchasing consortia
 (1)In generalA State educational agency receiving a grant under section 2404(b)(2) may— (A)form a State purchasing consortium with 1 or more State educational agencies receiving such a grant to carry out the State activities described in subsection (c), including purchasing eligible technology;
 (B)encourage local educational agencies to form local purchasing consortia under section 2407(c)(4); and
 (C)promote pricing opportunities to local educational agencies for the purchase of eligible technology that are—
 (i)negotiated by the State educational agency or the State purchasing consortium of the State educational agency; and
 (ii)available to such local educational agencies. (2)RestrictionsA State educational agency receiving a grant under section 2404(b)(2) shall not—
 (A)except for promoting the pricing opportunities described in paragraph (1)(C), make recommendations to local educational agencies for, or require, use of any specific commercial products and services by local educational agencies;
 (B)require local educational agencies to participate in a State purchasing consortia or local purchasing consortia; or
 (C)use more than the amount reserved under subsection (b) to carry out the activities described in paragraph (1), unless the State educational agency receives approval in accordance with subsection (b)(2)(B).
									2407.Local subgrants
							(a)Subgrants
 (1)Grants to local educational agenciesFrom the grant funds provided under section 2404(b)(2) to a State educational agency that are remaining after the State educational agency makes reservations under section 2406(b) for any fiscal year and subject to paragraph (2), the State educational agency shall award subgrants for the fiscal year to local educational agencies served by the State educational agency and with an approved application under subsection (b) by allotting to each such local educational agency an amount that bears the same relationship to the remainder as the amount received by the local educational agency under part A of title I for such year bears to the amount received by all such local educational agencies under such part for such year, except that no local educational agency may receive less than $3,000 for a year.
 (2)Competitive grants to local educational agenciesIf the amount of funds appropriated under section 2404 is less than $300,000,000 for any fiscal year, a State educational agency—
 (A)shall not award subgrants under paragraph (1); and (B)shall—
 (i)award subgrants, on a competitive basis, to local educational agencies based on the quality of applications submitted under subsection (b), including—
 (I)the level of technology readiness, as determined by the technology readiness surveys completed by local educational agencies submitting such applications; and
 (II)the technology plans described in subsection (b)(4) and how the local educational agencies with such plans will carry out the alignment and coordination described in such subsection;
 (ii)ensure that such subgrants are of sufficient size and scope to carry out the local activities described in subsection (c);
 (iii)give priority to local educational agencies that have demonstrated substantial need for assistance in acquiring and using technology, based on the agency's technology readiness survey; and
 (iv)give priority to local educational agencies that meet the census definition of rural. (3)Definition of local educational agency for certain fiscal yearsFor purposes of awarding subgrants under paragraph (2), the term local educational agency means—
 (A)a local educational agency; (B)an educational service agency; or
 (C)a local educational agency and an educational service agency. (b)ApplicationA local educational agency that desires to receive a subgrant under subsection (a) shall submit an application to the State at such time, in such manner, and accompanied by such information as the State educational agency may require, including—
 (1)a description of how the local educational agency will carry out the goals described in subparagraphs (A) through (D) of section 2405(b)(1);
 (2)a description of the results of the technology readiness survey completed by the local educational agency and a description of the plan for the local educational agency to meet the goals described in paragraph (1) within 3 years of completing the survey;
 (3)an assurance that the local educational agency’s student digital literacy standards meet the requirements of section 2403(5);
 (4)a description of the local educational agency’s technology plan to carry out paragraphs (1) and (3) and how the agency will align and coordinate the activities under this section with other activities across the local educational agency;
 (5)a description of the team of educators who will coordinate and carry out the activities under this section, including individuals with responsibility and expertise in instructional technology, teachers that specialize in supporting students who are children with disabilities and children who are limited English proficient, school leaders, technology officers, and staff responsible for assessments and data;
 (6)a description of how the local educational agency will build capacity for principals and local educational agency administrators to support teachers in developing data literacy skills and in implementing digital tools to support teaching and learning;
 (7)a description of— (A)the local educational agency’s procurement process and process for the creation, acquisition, distribution, and use of content;
 (B)how the local educational agency will ensure integrity of such processes; (C)how such processes support the goals described in paragraph (1) or how a local educational agency will change such processes to support such goals; and
 (D)how the local educational agency will ensure content quality; (8)a description of how the local educational agency will carry out activities under subsection (c);
 (9)a description of how the subgrant funds received under subsection (a) will be coordinated with and supported by other Federal, State, and local funds to support activities under this part;
 (10)a description of how the local educational agency will ensure that the subgrant received under subsection (a) is not duplicative of support received under the E-rate program; and
 (11)an assurance that the local educational agency will protect the privacy and safety of students and teachers, consistent with requirements section 444 of the General Education Provisions Act (20 U.S.C. 1232g) (commonly known as the Family Educational Rights and Privacy Act of 1974).
								(c)Use of funds
 (1)Technology infrastructureSubject to paragraph (3), a local educational agency receiving a subgrant under subsection (a) shall use not less than 40 percent of such funds to support activities for the acquisition of eligible technology needed to—
 (A)except for the activities described in paragraph (2), carry out activities described in the application submitted under subsection (b), including purchasing devices, equipment, and software applications, and improving connectivity to and within schools; and
 (B)address readiness shortfalls identified under the technology readiness survey completed by the local educational agency.
 (2)Professional learning for digital learningSubject to paragraph (3), a local educational agency receiving a subgrant under subsection (a) shall use not less than 40 percent of such funds to carry out digital age professional learning opportunities for teachers, principals, school leaders, paraprofessionals, library and media personnel, specialized instructional support personnel, technology coordinators, and administrators.
 (3)Modification of funding allocationsA State educational agency may authorize a local educational agency to modify the percentage of the local educational agency’s subgrant funds required to carry out the activities described in paragraph (1) or (2) if the local educational agency demonstrates that such modification will assist the local educational agency in more effectively carrying out such activities.
 (4)Purchasing consortiaLocal educational agencies receiving subgrants under subsection (a) may— (A)form a local purchasing consortia with other such local educational agencies to carry out the activities described in this subsection, including purchasing eligible technology; and
 (B)use such funds for purchasing eligible technology through a State purchasing consortia under section 2406(d).
									2408.Reporting
 (a)Local educational agenciesEach local educational agency receiving a subgrant under section 2407 shall submit to the State educational agency that awarded such subgrant an annual report the meets the requirements of subsection (c).
 (b)State educational agenciesEach State educational agency receiving a grant under section 2404(b)(2) shall submit to the Secretary an annual report that meets the requirements of subsection (c).
 (c)Report requirementsA report submitted under subsection (a) or (b) shall include, at a minimum, a description of— (1)the status of the State educational agency’s plan described in section 2405(b)(3) or the local education agency’s technology plan under section 2407(b)(4), as applicable;
 (2)the categories of eligible technology acquired with funds under this part and how such technology is being used;
 (3)the professional learning activities funded under this part, including types of activities and entities involved in providing such professional learning to classroom teachers and other staff, such as school librarians;
 (4)the instruction, strategies, activities, and curricula used in the programs funded under this part; and
 (5)the types of programs funded under this part. 2409.AuthorizationThere are authorized to be appropriated to carry out this part $1,000,000,000 for fiscal year 2016 and such sums as may be necessary for each of the 4 succeeding fiscal years..
 (b)Table of contentsThe table of contents in section 2 of the Elementary and Secondary Education Act of 1965 is amended by striking the items relating to part D of title II and inserting the following:
				
					
						Part D—Achievement through technology and innovation
						Sec. 2401. Purposes.
						Sec. 2402. E-rate restriction.
						Sec. 2403. Definitions.
						Sec. 2404. Technology grants program authorized.
						Sec. 2405. State applications.
						Sec. 2406. State use of grant funds.
						Sec. 2407. Local subgrants.
						Sec. 2408. Reporting.
						Sec. 2409. Authorization..
			
